ORDER

PER CURIAM.
Airgas-Mid America, Inc. (“Airgas”) appeals the judgment of the trial court denying its motion for leave to amend its cross-claim for contribution against Harry Shepherd, Airgas’s co-defendant in a suit filed by Joel Bratter. Airgas claims that the trial court improperly applied New Jersey law instead of Missouri law. Additionally, Airgas argues that the trial court failed to apply the “independent duty” doctrine, to allow a claim for contribution against Shepherd by Airgas.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).